DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the previous 35 USC 112b rejection(s), the previous 35 USC 112b rejection(s) are withdrawn in light of the present claim amendments.
In response to the previous 35 USC 101 rejection(s), the previous 35 USC 101 rejection(s) are withdrawn in light of the present claim amendments.
In response to the previous prior art rejection, Applicant's arguments with respect to the claims have been fully reconsidered but they are not persuasive. Applicants argue that “Although Weiser may make adjustments that affect the widthwise position of the host vehicle within a lane, Weiser does not disclose or suggest that the adjustments are based on a positional relationship of the entrance and the exit of the traffic circle”, “Weiser does not disclose or suggest that any of the directional indicators and distance estimate pairs disclosed in Weiser are determined or set based on a positional relationship of the entrance and the exit of the traffic circle”, and “this does not mean that the widthwise position of the host vehicle with in the selected lane is adjusted based on the positional relationship of the entrance and the exit of the traffic circle”.  Examiner respectfully disagrees. Applicant is reminded that claims are interpreted under broadest reasonable interpretation. As similarly discussed in the previous office action, Okusa discloses recommending an optimum traffic lane for entry to ensure that the vehicle travels along the right side lane of the entry road and the outward turning lane of the roundabout based on judgments of the entry road (20d) and the optimum outlet side (see at least abstract, [0055]-[0057], Fig. 5). Weiser teaches assessing indicating the host vehicle has arrive at the roundabout by identifying receiving a directional indicator or distance pair to assist in determining an appropriate planned trajectory for entering the traffic circle as the host vehicle approaches the traffic circle (see at least abstract, [0424], Fig. 43).  Further, Weiser teaches receiving a second directional indicator/distance estimate pair that assists in determining an appropriate planned trajectory for traversing the traffic circle past a first possible exit from the traffic circle; furthermore, Weiser teaches a third directional indicator/distance estimate pair that assists in determining an appropriate planned trajectory for exiting the traffic circle onto road (4302) (see at least [0424]).  Okusa and Weiser show an optimum entry in the roundabout in light of the entrance and exit of the roundabout.  Moreover, Applicant’s specification recites “widthwise center position 01 of the entry roadway 111” and does not distinguish more than one lane. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating the teachings of Weiser in order to provide sufficient information for entering a traffic circle, navigating around a traffic circle, and achieving suitable orientation for exiting at an intended location from the traffic circle (see at least Weiser [0432]).  Accordingly, under broadest reasonable interpretation, the 35 USC 103 rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 9-10, 12-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification recites “The "target travel position" is a host vehicle position that is a target for the host vehicle V in the travel roadway”, “lane assessment part 34 assesses whether or not the host vehicle entrance 1OSa has a plurality of lanes lined up in a vehicle-width direction”, “the "entrance position," which is the widthwise position of the host vehicle V in the host vehicle entrance 1OSa, is set and entrance position information is generated based on the various pieces of inputted information”, “When the host vehicle entrance 105a is not demarcated by white road lines, the assessment as to whether there are a plurality of lanes is made with reference to the width dimension of the host vehicle entrance 10Sa”, “which links a widthwise center position 01 of the entry roadway 111 and a center position 02 of the circulatory roadway 101” (see at least Applicant’s specification [0023], [0040]-[0042], [0048]) but does not explicitly describe “target travel position of the host vehicle within the lane” and “widthwise center position within a lane”.
Applicant’s specification recites actuator 5 is control actuator that causes the host vehicle to travel/stop so as to align with the target route and/or the target travel position based on a control command inputted from the autonomous driving control part 4, or for causing the host vehicle to travel toward a set entrance position (see at least Applicant’s specification [0031]) but does not explicitly describe “causing the host vehicle to travel at the target travel position and move toward the entrance position by generating a command value and outputting the command value to an actuator of the host vehicle”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070150182 (“Okusa”) in view of US 20200257301 (“Weiser”).
As per claim(s) 1, 12, Okusa discloses a method for driving assist performed using a controller that calculates a travel route over which a host vehicle is to travel and executes a driving assist control causing the host vehicle to travel based on the travel route, the driving assist method comprising: 
the host vehicle has arrived at a roundabout having a circulatory roadway to which three or more radial roadways are connected (see at least abstract, [0043]-[0044]); 
specifying a location of an entrance of the circulatory roadway where the host vehicle is to enter the circulatory roadway (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20) and 
specifying a location of an exit of the circulatory roadway where the host vehicle is to exit the circulatory roadway when an assessment indicates the host vehicle has arrived at the roundabout (see at least abstract, [0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20.); 
setting an entrance position of the host vehicle based on a positional relationship between the entrance and the exit of the circulatory roadway (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); and 
causing the host vehicle to move toward the entrance position by generating a command value (see at least abstract, [0045]: guide information informing section 16 is adapted to control the display section 5 and the sound output section 7 on the basis of the judgment made by the number-of-traffic-lane-of-roundabout judging section 13 to inform the driver about the optimal traffic lane of each of the entry road and the roundabout).
	Okusa does not explicitly disclose assessing whether the host vehicle has arrived; the entrance position being a widthwise position of the host vehicle within a lane at the entrance; setting a target travel position of the host vehicle within the lane; causing the host vehicle to travel at the target travel position and move toward the entrance position by generating a command value and outputting the command value to an actuator of the host vehicle. 
However, Weiser teaches assessing whether the host vehicle has arrived at a roundabout having a circulatory roadway (see at least abstract, [0424]: as the host vehicle approaches traffic circle 4301, the navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle); 
setting an entrance position in the entrance based on a positional relationship between the entrance and the exit of the circulatory roadway, the entrance position being a widthwise position of the host vehicle within a lane at the entrance (see at least abstract, [0423]-[0426]: navigational processor(s) may generate planned trajectories for the host vehicle based on inputs in addition to received directional indicator/distance estimate pairs. In some embodiments, for example, a planned trajectory may be based on host vehicle speed, host vehicle acceleration, or any other suitable parameter value; navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle. For example, first directional indicator 4305/distance estimate 4307 pair may suggest that at a distance ahead of about 5 meters, the host vehicle should achieve a heading direction of about 45 degrees relative to its current heading direction); 
setting a target travel position of the host vehicle within the lane (see at least abstract, [0424]: as the host vehicle approaches traffic circle 4301, the navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle; the navigational processors can determine a planned trajectory 4360 consistent with the received directional indicator/distance estimate pairs and that traverses first, second, and third road segments identified based on analysis of the captured image(s) in view of the received directional indicator/distance estimate pairs); 
causing the host vehicle to travel at the target travel position and move toward the entrance position by generating a command value and outputting the command value to an actuator of the host vehicle (see at least abstract, [0424]: as the host vehicle approaches traffic circle 4301, the navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle, Fig. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating the teachings of Weiser in order to provide sufficient information for entering a traffic circle, navigating around a traffic circle, and achieving suitable orientation for exiting at an intended location from the traffic circle (see at least Weiser [0432]).

 As per claim(s) 2 and 13, Okusa discloses wherein 
when the positional relationship is such that the exit is located in an area leftward of a front-facing direction of the entrance, the entrance position is set leftward of a widthwise center position at the entrance (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); and 
when the positional relationship is such that the exit is located in an area rightward of the front-facing direction of the entrance, the entrance position is set rightward of the widthwise center position at the entrance (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20).
Okusa does not explicitly disclose a widthwise position within a lane at the entrance.
Weiser teaches a widthwise position of the host vehicle within a lane at the entrance (see at least abstract, [0423]-[0426]: navigational processor(s) may generate planned trajectories for the host vehicle based on inputs in addition to received directional indicator/distance estimate pairs. In some embodiments, for example, a planned trajectory may be based on host vehicle speed, host vehicle acceleration, or any other suitable parameter value; navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle. For example, first directional indicator 4305/distance estimate 4307 pair may suggest that at a distance ahead of about 5 meters, the host vehicle should achieve a heading direction of about 45 degrees relative to its current heading direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating the teachings of Weiser in order to provide sufficient information for entering a traffic circle, navigating around a traffic circle, and achieving suitable orientation for exiting at an intended location from the traffic circle (see at least Weiser [0432]).

As per claim 3, Okusa discloses assessing whether the entrance has two lanes lined up in a width direction (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); 
when an assessment has been made that the entrance has two lanes lined up in the width direction, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit; when an assessment has been made that the exit is located in the area leftward of the front-facing direction of the entrance or in the front-facing direction of the entrance, the entrance position is set in a left lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); and 
when an assessment has been made that the exit is located in the area rightward of the front-facing direction of the entrance, the entrance position is set in a right lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20). 

As per claim(s) 7, Okusa discloses assessing whether a traffic signal controlling entry to the circulatory roadway is provided (see at least abstract, [0055]-[0058]: When the judgments are made that there is a traffic signal 31 on the entry road 20d as shown in FIG. 6, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 6(a), or on the far side 20b of the roundabout 20 as shown in FIG. 6(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the roundabout 20 to ensure that the automotive vehicle travels along the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that there is a traffic signal 31 on the entry road 20d as shown in FIG. 6, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 6(c), or on the near side 20d of the roundabout 20 as shown in FIG. 6(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the roundabout 20 to ensure that the automotive vehicle travels along the inward turning lane of the roundabout 20); 
when an assessment has been made that the traffic signal is provided, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit (see at least abstract, [0055]-[0058]: When the judgments are made that there is a traffic signal 31 on the entry road 20d as shown in FIG. 6, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 6(a), or on the far side 20b of the roundabout 20 as shown in FIG. 6(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the roundabout 20 to ensure that the automotive vehicle travels along the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that there is a traffic signal 31 on the entry road 20d as shown in FIG. 6, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 6(c), or on the near side 20d of the roundabout 20 as shown in FIG. 6(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the roundabout 20 to ensure that the automotive vehicle travels along the inward turning lane of the roundabout 20); and 
when an assessment has been made that the exit is located in the front-facing direction of the entrance, the entrance position can be set to any position (see at least abstract, [0055]-[0058]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20, Fig. 4b).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okusa in view of Weiser, and further in view of US 20020076276 (“Troemel”).
As per claim(s) 4, Okusa discloses when an assessment has been made that the exit is located in the area leftward of the front-facing direction of the entrance, the entrance position is set in a left-end lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); 
when an assessment has been made that the entrance has two lanes lined up in the width direction, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit; when an assessment has been made that the exit is located in the area leftward of the front-facing direction of the entrance or in the front-facing direction of the entrance, the entrance position is set in a left lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20);
when an assessment has been made that the exit is located in the area rightward of the front-facing direction of the entrance, the entrance position is set in a right-end lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); and 
when an assessment has been made that the exit is located in the front-facing direction of the entrance, the entrance position is set in a lane between the left-end lane and the right- end lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20). 
Okusa does not explicitly disclose assessing whether the entrance has three or more lanes lined up in the width direction; when an assessment has been made that the entrance has three or more lanes lined up in the width direction, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit.
However, Troemel teaches assessing whether the entrance has three or more lanes lined up in the width direction; three or more lanes (see at least abstract, [0015]-[0016]: the spiralabout provides one fewer approach lane on each approach than the number of approach legs (i.e. three (3) approach lanes per for a four-approach intersection). The number of circulating lanes is typically one less than the number of approach lanes for each approach, and a circulating lane is added on the inside of the roundabout to receive traffic from the extra approach lane. By guiding vehicles into the correct lane when entering the spiralabout, vehicles can navigate the spiralabout without changing lanes within the circle, or cutting across other vehicle paths, both of which are a frequent necessity in a traditional multilane roundabout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating assessing whether the entrance has three or more lanes lined up in the width direction; three or more lanes as taught by Troemel in order to enhance the capacity of both the approaches and the departures.

Claim(s) 5-6, 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okusa in view of Weiser, and further in view of WO 2006/109471 A1 (“Nambata”). 
As per claim 5, Okusa describes when a vehicle enters a roundabout having a relatively large diameter and having two or more traffic lanes (see at least abstract, [0006], [0045]) and discloses when an assessment has been made that the exit is located in the front-facing direction of the entrance, the entrance position can be set to any position (see at least abstract, [0055]-[0057], Fig. 4b).  
Okusa does not explicitly disclose assessing whether an outer diameter dimension of the circulatory roadway is equal to or greater than a first prescribed value at which a distance needed for lane changing within the circulatory roadway can be ensured; when an assessment has been made that the outer diameter dimension is equal to or greater than the first prescribed value, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit. 
However, Nambata teaches assessing whether an outer diameter dimension of the circulatory roadway is equal to or greater than a first prescribed value at which a distance needed for lane changing within the circulatory roadway can be ensured (see at least abstract, [0032]-[0034]: when entering the runabout, the navigation control unit 300 instructs to enter the outer lane of the runabout, [0048]-[0049]: it is possible to determine the presence or absence of guidance based on the size of the runabout, to perform guidance processing when the runabout is larger than a certain level; it is possible to select and guide an appropriate lane from among a plurality of lanes in the runabout according to the state of the runabout); 
when an assessment has been made that the outer diameter dimension is equal to or greater than the first prescribed value, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit (see at least abstract, [0032]-[0034]: when entering the runabout, the navigation control unit 300 instructs to enter the outer lane of the runabout, [0048]-[0049]: it is possible to determine the presence or absence of guidance based on the size of the runabout, to perform guidance processing when the runabout is larger than a certain level; it is possible to select and guide an appropriate lane from among a plurality of lanes in the runabout according to the state of the runabout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating assessing whether an outer diameter dimension of the circulatory roadway is equal to or greater than a first prescribed value at which a distance needed for lane changing within the circulatory roadway can be ensured; when an assessment has been made that the outer diameter dimension is equal to or greater than the first prescribed value, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit as taught by Nambata in order to provide appropriate guidance for the driver.

As per claim 6, Okusa describes when a vehicle enters a roundabout having a relatively large diameter and having two or more traffic lanes (see at least abstract, [0006], [0045]) and discloses when an assessment has been made that the exit is located in the front-facing direction of the entrance, the entrance position can be set to any position (see at least abstract, [0055]-[0057], Fig. 4b).  
Okusa does not explicitly disclose assessing whether a width dimension of the circulatory roadway is equal to or greater than a second prescribed value at which lane changing in the circulatory roadway is enabled; when an assessment has been made that the width dimension is equal to or greater than the second prescribed value, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit. 
However, Nambata teaches assessing whether a width dimension of the circulatory roadway is equal to or greater than a second prescribed value at which lane changing in the circulatory roadway is enabled (see at least abstract, [0032]-[0034]: when entering the runabout, the navigation control unit 300 instructs to enter the outer lane of the runabout, [0043]-[0049]: If it is determined that the exit is thick and road (step S905: Yes), the process proceeds to step S902. In other words, if the exit exit and the exit before the exit are thick, the lane is changed after passing the exit before the exit, and the exit is a narrow road, while the exit before the exit is thick and the road before the exit Change lanes before exit; it is possible to determine the presence or absence of guidance based on the size of the runabout, to perform guidance processing when the runabout is larger than a certain level; it is possible to select and guide an appropriate lane from among a plurality of lanes in the runabout according to the state of the runabout); 
when an assessment has been made that the width dimension is equal to or greater than the second prescribed value, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit (see at least abstract, [0032]-[0034]: when entering the runabout, the navigation control unit 300 instructs to enter the outer lane of the runabout, [0043]-[0049]: If it is determined that the exit is thick and road (step S905: Yes), the process proceeds to step S902. In other words, if the exit exit and the exit before the exit are thick, the lane is changed after passing the exit before the exit, and the exit is a narrow road, while the exit before the exit is thick and the road before the exit Change lanes before exit; it is possible to determine the presence or absence of guidance based on the size of the runabout, to perform guidance processing when the runabout is larger than a certain level; it is possible to select and guide an appropriate lane from among a plurality of lanes in the runabout according to the state of the runabout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating assessing whether a width dimension of the circulatory roadway is equal to or greater than a second prescribed value at which lane changing in the circulatory roadway is enabled; when an assessment has been made that the width dimension is equal to or greater than the second prescribed value, the setting of the entrance position is performed based on the positional relationship between the entrance and the exit as taught by Nambata in order to provide appropriate guidance for the driver.

As per claim(s) 8, Okusa discloses a current position and a route extension line in at least Fig. 5(b), but Okusa does not explicitly disclose wherein when the entrance position can be set to any position, the entrance position is set on an extension line extending along a travel roadway from a current position of the host vehicle. 
However, Weiser teaches wherein when the entrance position can be set to any position, the entrance position is set on an extension line extending along a travel roadway from a current position of the host vehicle (see at least abstract, [0424]: as the host vehicle approaches traffic circle 4301, the navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle, Fig. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating wherein when the entrance position can be set to any position, the entrance position is set on an extension line extending along a travel roadway from a current position of the host vehicle as taught by Weiser in order to provide sufficient information for entering a traffic circle, navigating around a traffic circle, and achieving suitable orientation for exiting at an intended location from the traffic circle (see at least Weiser [0432]).

As per claim(s) 9, Okusa discloses wherein the setting of the entrance position is performed based on a presence of radial roadways obtained from the positional relationship between the entrance and the exit (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); 
the entrance position is set leftward of the widthwise center position of the entrance in cases in which the advancing direction within the circulatory roadway is counterclockwise (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20).
Okusa does not explicitly disclose when an assessment has been made that a plurality of radial roadways are present between the entrance and the exit, the entrance position is set rightward the widthwise center position of the entrance in cases in which an advancing direction within the circulatory roadway is clockwise. 
However, Nambata teaches when an assessment has been made that a plurality of radial roadways are present between the entrance and the exit, the entrance position is set rightward of the widthwise center position of the entrance in cases in which an advancing direction within the circulatory roadway is clockwise (see at least abstract, [0031]-[0034]: navigation control unit 300 searches for the exit number of the road that is the exit when exiting the runabout, and guides the exit number 8 to the driver. Then, the vehicle traveling along the route 60 moves to the right lane through the route 61 and enters the runabout along the route 62. Then enter the runabout and drive on Route 63; vehicle traveling along the route 50 moves to the right lane by passing the route 51, and enters the runabout along the route 52. Next, when entering the runabout, the navigation control unit 300 instructs to enter the inner lane. Then enter the runabout and follow Route 53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating when an assessment has been made that a plurality of radial roadways are present between the entrance and the exit, the entrance position is set rightward of the widthwise center position of the entrance in cases in which an advancing direction within the circulatory roadway is clockwise as taught by Nambata in order to provide appropriate guidance for the driver.

As per claim(s) 11, Okusa does not explicitly disclose wherein assessing whether a lane change toward the entrance position can be smoothly executed by a time when the host vehicle arrives at the entrance when the entrance position has been set to a position deviated from an extension line extending along the travel roadway from the current position of the host vehicle; and when an assessment has been made that the lane change can be smoothly executed, execution of the lane change is allowed. 
However, Nambata teaches wherein assessing whether a lane change toward the entrance position can be smoothly executed by a time when the host vehicle arrives at the entrance when the entrance position has been set to a position deviated from an extension line extending along the travel roadway from the current position of the host vehicle; and when an assessment has been made that the lane change can be smoothly executed, execution of the lane change is allowed (see at least abstract, [0031]-[0034]: navigation control unit 300 searches for the exit number of the road that is the exit when exiting the runabout, and guides the exit number 8 to the driver. Then, the vehicle traveling along the route 60 moves to the right lane through the route 61 and enters the runabout along the route 62. Then enter the runabout and drive on Route 63, [0047]: it is also possible to select a lane according to the traffic volume at the exit. For example, if there is a lot of traffic in front of the exit, you can change the lane to the outer lane after passing the road in front of it. In addition, if a road with low traffic continues, it is possible to change the lane to the outside lane as soon as possible). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating wherein assessing whether a lane change toward the entrance position can be smoothly executed by a time when the host vehicle arrives at the entrance when the entrance position has been set to a position deviated from an extension line extending along the travel roadway from the current position of the host vehicle; and when an assessment has been made that the lane change can be smoothly executed, execution of the lane change is allowed as taught by Nambata in order to provide appropriate guidance for the driver.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okusa in view of Weiser in view of Nambata and further in view of US 20070083296 (“Tengler”). 

As per claim(s) 10, Okusa discloses wherein the setting of the entrance position is performed based on a presence of radial roadways obtained from the positional relationship between the entrance and the exit (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); 
the entrance position is set leftward of the widthwise center position of the entrance in cases in which the advancing direction within the circulatory roadway is counterclockwise (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20).  
Okusa does not explicitly disclose when an assessment has been made that radial roadways exist between the entrance and the exit and an assessment has been made that there is a degree of crowding of vehicles entering the circulatory roadway from the radial roadways higher than a threshold value, the entrance position is set rightward of a widthwise center position within the lane at the entrance in cases in which the advancing direction within the circulatory roadway is clockwise. 
However, Nambata teaches when an assessment has been made that radial roadways are present between the entrance and the exit and an assessment has been made that there is a high degree of crowding of vehicles entering the circulatory roadway from the radial roadways, the entrance position is set rightward of the widthwise center position of the entrance in cases in which the advancing direction within the circulatory roadway is clockwise (see at least abstract, [0031]-[0034]: navigation control unit 300 searches for the exit number of the road that is the exit when exiting the runabout, and guides the exit number 8 to the driver. Then, the vehicle traveling along the route 60 moves to the right lane through the route 61 and enters the runabout along the route 62. Then enter the runabout and drive on Route 63; vehicle traveling along the route 50 moves to the right lane by passing the route 51, and enters the runabout along the route 52. Next, when entering the runabout, the navigation control unit 300 instructs to enter the inner lane. Then enter the runabout and follow Route 53, [0047]: it is also possible to select a lane according to the traffic volume at the exit. For example, if there is a lot of traffic in front of the exit, you can change the lane to the outer lane after passing the road in front of it. In addition, if a road with low traffic continues, it is possible to change the lane to the outside lane as soon as possible). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating the teachings of Nambata in order to provide appropriate guidance for the driver.
	Tengler teaches a degree of crowding of vehicles is higher than a threshold value (see at least abstract, claim 4: display the congestion condition icon with a first color when the congestion condition is such that the number of the neighboring vehicle identifiers is smaller than a first threshold value and with a second color when the congestion condition is such that the number of the neighboring vehicle identifiers is equal to or greater than the first threshold value, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating the teachings of Tengler in order to provide a congestion condition and an improved vehicle on-board unit.
Weiser teaches a widthwise position of the host vehicle within a lane at the entrance (see at least abstract, [0423]-[0426]: navigational processor(s) may generate planned trajectories for the host vehicle based on inputs in addition to received directional indicator/distance estimate pairs. In some embodiments, for example, a planned trajectory may be based on host vehicle speed, host vehicle acceleration, or any other suitable parameter value; navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle. For example, first directional indicator 4305/distance estimate 4307 pair may suggest that at a distance ahead of about 5 meters, the host vehicle should achieve a heading direction of about 45 degrees relative to its current heading direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating the teachings of Weiser in order to provide sufficient information for entering a traffic circle, navigating around a traffic circle, and achieving suitable orientation for exiting at an intended location from the traffic circle (see at least Weiser [0432]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180059670 (“Nilsson”) discloses determining longitudinal and lateral trajectories for planning smooth and dynamically feasible trajectories, applicable to general traffic situations, both highway and urban traffic situation maneuvers such as lane changes, intersection crossing, and roundabout entry (see at least abstract, [0036]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668